Title: Benjamin Harrison to the Virginia Delegates, 28 May 1784
From: Harrison, Benjamin
To: Virginia Delegates



Gentlemen
Council Chamber May 28th 1784.

Your favor of the 13th of this month did not come to hand till yesterday. The Contents of it were so interesting that I sent it immediately to the Assembly, to whom it was very acceptable.
Nothing in a public way has lately given me more pleasure than the addition of Mr. Jefferson to the European Commissioners, for tho’ I have the same opinion of the other Gentlemen that you entertain, yet I should be extremely unwilling to trust the interests of the Southern States altogether in the hands of strangers who can  not be so well acquainted with their trade as a Man of his abilities who has lived all his life in them, indeed let their competency to the subject be ever so great, prudence forbids us to trust matters of such importance entirely to those whose interests so materially clash with ours. We know the human mind is frequently influencd in such cases without its being perceived even by the most worthy. The judicious statesman will therefore guard against it on every occasion.
I shall with great pleasure give my friend every assistance in my power and will for this end call on the most judicious merchants for their opinions and forward them as soon as I obtain them. The assembly as far as they have gone seem bent on rectifying past errors and strengthening the fœderal Union but that you may judge for yourselves of their proceedings I have directed the Clerk to send you their journals as far as they are printed, and to continue to do as they come out.
I am &c.

B.H.

